     Case 2:19-cv-00299-JAM-EFB Document 64 Filed 06/26/20 Page 1 of 5

1

2

3

4

5

6

7

8                         UNITED STATES DISTRICT COURT

9                        EASTERN DISTRICT OF CALIFORNIA

10

11   CETERA ADVISOR NETWORKS, LLC,         No.   2:19-cv-0299-JAM-EFB
12     Plaintiff-in-interpleader,
13         v.                              ORDER GRANTING IN PART AND
                                           DENYING IN PART CETERA ADVISOR’S
14   PROTECTIVE PROPERTY AND               EX PARTE APPLICATION
     CASUALTY INSURANCE COMPANY, a
15   Missouri corporation; CAL
     CAPITAL LIMITED, an alien
16   corporation; and GERALD B.
     GLAZER, an individual,
17
       Defendants-in-interpleader.
18

19
          Cetera Advisor Networks LLC (“Cetera”) is the custodian of a
20
     brokerage account with over $450,000.00 in assets (“Account”).
21
     After a decade long business relationship, Protective Property &
22
     Casualty Insurance Company (“Protective”) and Cal Capital Limited
23
     (“Cal Capital”) presented conflicting claims of ownership to
24
     funds within the Account.      Id.   In December 2019, Cetera filed a
25
     motion for interpleader deposit requesting the Court allow
26
     deposit of the disputed funds, grant judgment on Cetera’s
27
     interpleader action, and award Cetera costs and attorney’s fees.
28
                                           1
     Case 2:19-cv-00299-JAM-EFB Document 64 Filed 06/26/20 Page 2 of 5

1    ECF No. 47.    The Court only granted Cetera a portion of its

2    requested fees, but otherwise granted the motion in full.            April

3    10, 2020 Order, ECF No. 54.        Protective filed a motion to amend

4    the order shortly thereafter.        ECF No. 55.

5         The parties disagree about whether Cetera may liquidate the

6    Account’s assets and deposit the resulting funds before the Court

7    resolves Protective’s motion.        Protective wants the Account to

8    stay in its current form and Cal Capital wants the funds

9    deposited before its value further declines.          See Ex parte

10   Application to Stay Certain Proceedings (“Ex parte App.”) at 8-9;

11   Opp’n by Cal Capital (“Cal Capital Opp’n”) at 4-6, ECF No. 60.

12   In an attempt to avoid picking a side, Cetera requests the Court

13   stay the deposit of the disputed funds and/or stay the concurrent

14   arbitration proceedings.      Ex parte App. at 8-10.

15        For the reasons discussed below, the Court grants in part

16   and denies in part Cetera’s request.          The Court stays Cetera’s

17   liquidation of the Account until the July 14, 2020 hearing on

18   Protective’s motion to amend.        The Court, however, denies

19   Cetera’s motion to stay Protective’s FINRA arbitration.

20
21                                 I.    OPINION

22        “A trial court may . . . find it is efficient for its own

23   docket and the fairest course for the parties to enter a stay of

24   an action before it.”     Leyva v. Certified Grocers of California,

25   Ltd., 593 F.2d 857, 863 (9th Cir. 1979) (collecting cases).

26   Deciding whether to grant a stay pending the outcome of other
27   proceedings “calls for the exercise of judgment, which must weigh

28   competing interests and maintain an even balance.” Landis v. N.
                                           2
     Case 2:19-cv-00299-JAM-EFB Document 64 Filed 06/26/20 Page 3 of 5

1    Am. Co., 299 U.S. at 254–55 (1936).       The party seeking a stay

2    must “make out a clear case of hardship or inequity in being

3    required to go forward, if there is even a fair possibility that

4    the stay for which he prays will work damage to [someone] else.”

5    Id. at 255.     The court must weigh several factors, including “(1

6    the possible damage which may result from the granting of a stay,

7    (2) the hardship or inequity which a party may suffer in being

8    required to go forward, and (3) the orderly course of justice

9    measured in terms of the simplifying or complicating of issues,

10   proof, and questions of law which could be expected to result

11   from a stay.”    CMAX, Inc. v. Hall, 300 F.2d 265, 268 (9th Cir.

12   1962) (citing Landis, 299 U.S. at 254–55).

13        Having considered these factors, the Court finds it

14   appropriate to stay liquidation of the Account and deposit of the

15   Account assets.1      Admittedly, there is a “fair possibility”

16   that delayed liquidation will work damage to Cal Capital and

17   Protective.    As Cal Capital argues, the value of the Account’s

18   assets has already declined.      Cal Capital Opp’n at 5.      There is a

19   risk that if the Court further delays liquidation, the exchange-

20
     1 As a preliminary matter, the Court does not agree with
21   Protective that the ex parte nature of Cetera’s request is
22   improper. See Protective Opp’n at 5. As Protective concedes,
     the use of an ex parte procedure is justified when the party
23   seeks a routine procedural order that cannot be obtained through
     a regularly noticed motion. Id. (quoting Moore v. Chase, Inc.,
24   No. 1:14-cv-001178, 2015 WL 4636750, at *2 (E.D. Cal. Aug. 3,
     2015). The Eastern District of California currently ranks first
25   in the Ninth Circuit and eighth nationally in weighted filings.
26   In re Approval of Judicial Emergency Declared in Eastern District
     of California, 956 F.3d 1175, 1179-80 (9th Cir. 2020). Had
27   Cetera regularly noticed its motion, the Court would not have
     decided it prior to the July 14, 2020 hearing. This timeline
28   would have rendered Cetera’s request moot.
                                      3
     Case 2:19-cv-00299-JAM-EFB Document 64 Filed 06/26/20 Page 4 of 5

1    traded products within the Account will continue to fluctuate to

2    the parties’ detriment.      Id.   But this hypothetical harm is

3    outweighed by the hardship or inequity Cetera may face if it

4    deposits the Account funds prior to this Court’s resolution of

5    Protective’s pending motion.       Cetera, once again, finds itself

6    in the crosshairs of Protective and Cal Capital’s competing

7    demands on the Account.      Protective has already told Cetera that

8    if it “chooses to liquidate invested assets at this time, it does

9    so completely at its own risk and with knowledge that an

10   additional claim against it will ensue.”         Ex. B to Tricker Decl.

11   ISO Ex parte App., ECF No. 56-1.          Meanwhile, Cal Capital has

12   indicated its “prefer[ence] that the account be liquidated to

13   avoid any further market risk.”       See Ex. C to Tricker Decl.

14   Absent judicial intervention, Cetera, again, faces dual

15   liability.

16        The Court therefore stays liquidation of the Account and

17   deposit of the Account assets until July 14, 2020.          At the July

18   14 hearing, the parties must be prepared to discuss Protective’s

19   pending motion to amend.      In the event the Court denies

20   Protective’s motion, the parties must also be prepared to discuss
21   their preferred method of depositing the Account assets.            The

22   Court’s Administrative Office has identified three options: (1)

23   placing a consensual lien on the Account assets pending

24   resolution of the parties’ dispute; (2) liquidating the Account

25   assets and depositing the funds with the Court; and (3) posting a

26   bond “payable to the clerk of the court in such amount and with
27   such surety as the court or judge may deem proper.”          See 28

28   U.S.C. § 1335(a)(1).     If the parties cannot come to an agreement,
                                           4
     Case 2:19-cv-00299-JAM-EFB Document 64 Filed 06/26/20 Page 5 of 5

1    the Court will take the issue under submission and decide which

2    option Cetera must utilize.

3         The Court does not, however, stay the FINRA arbitration.

4    The claims previously compelled to arbitration, ECF No. 35, are

5    properly before the arbitrator.       The arbitrator, not the Court,

6    must decide (1) whether the Court’s April 10, 2020 Order has a

7    res judicata effect on the arbitration proceedings, and (2) when

8    it is most sensible to make that determination.         The Court

9    declines to interfere with that decision-making process.

10

11                                 II.   ORDER

12        For the reasons discussed above, the Court GRANTS IN PART

13   and DENIES IN PART Cetera’s ex parte request.         The Court STAYS

14   Cetera’s liquidation and deposit of the Account funds until the

15   July 14, 2020 hearing on Protective’s motion to amend.              The

16   Court, however, DENIES Cetera’s motion to stay Protective’s FINRA

17   arbitration. IT IS SO ORDERED.

18   Dated: June 26, 2020

19

20
21

22

23

24

25

26
27

28
                                           5
